BUTTLER, J.,
specially concurring.
Although I concur with the majority decision, I do so because I think the evidence supports the conclusion that plaintiffs exercised the option, as orally extended, in accordance with its terms, by paying $5000 pursuant to the option agreement, as orally extended.
The oral extension was for an indefinite time, and defendants could have terminated it at any time by notifying plaintiffs. However, defendants did not do so until after plaintiffs had exercised the option. In my view, that is the end of the case.